Citation Nr: 0926376	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
January 1981 rating decision that terminated the Veteran's 
entitlement to a total disability rating based on individual 
unemployability, effective April 1, 1981

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.  He died in November 2004, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.

The issues of entitlement to service connection for the cause 
of the Veteran's death, and entitlement to accrued benefits 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The unappealed January 1981 rating decision, which terminated 
the Veteran's total disability rating based on individual 
unemployability (TDIU), effective April 1, 1981, was a result 
of the adjudicator's failure to correctly apply the 
applicable regulation, and it is undebatable that but for 
that error, TDIU would not have been terminated.




CONCLUSION OF LAW

The January 1981 rating decision which terminated TDIU, 
effective April 1, 1981, contained clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant's representative alleges that VA 
committed clear and unmistakable error (CUE) in a January 
1981 rating decision that terminated TDIU, effective April 1, 
1981.  Regulations pertinent to VA's duties to notify and to 
assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2008).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the 
correct facts, actually or constructively of record at the 
time of the prior adjudication, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  Mere disagreement as to how the facts 
were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  Neither is VA's breach of the duty to 
assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 
2002).

Simply claiming CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never satisfy the stringent definition of CUE.  Fugo, 6 
Vet. App. at 44; see also Russell, 3 Vet. App. 310.  
Similarly, neither are too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 6 
Vet. App. at 44.  If a claimant wishes to reasonably raise a 
CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity 
to otherwise final decisions, and the presumption is even 
stronger where the decision is being collaterally attacked as 
in a CUE claim.  Id.

Historically, the Veteran served on active duty in the U.S. 
Marine Corps from August 1943 to February 1946.  Soon after 
his discharge from the service in April 1946, the Veteran 
filed his initial claim seeking entitlement to service 
connection for severe headaches due to an accident and 
service connection for residuals of a herniotomy.

A June 1946 rating decision granted service connection at a 
noncompensable disability rating for post operative 
herniotomy scar, effective from February 1946.  The RO's June 
1946 rating decision denied service connection for headaches.  
Thereafter, a November 1950 rating decision granted service 
connection for a psychogenic reaction, and assigned a 
noncompensable rating from April 1946 to September 1950, and 
a 10 percent disability rating from September 1950.  In 
January 1956, the RO granted an increased disability rating 
of 10 percent based on CUE for the Veteran's service-
connected post operative scar, left inguinal region with 
recurrent hernia, effective from November 1955.  

In November 1963, a VA social and industrial survey was 
conducted which found the Veteran was "quite disabled by his 
severe, recurrent migraine headaches."  The Veteran stated 
that his hernia would get as big as both fists when he worked 
around the farm.  The Veteran reported that the doctors told 
him that as long as he was doing heavy work they could not 
guarantee that an operation to correct his hernia would hold.  
The VA social worker reported that the Veteran took a civil 
service examination and applied for a job as a postal clerk 
in 1962, but was turned down due to his service-connected 
hernia.  

A January 1964 rating decision granted an increased 
disability rating of 30 percent for psychogenic reaction, 
manifested by headaches, effective from August 1963.  
Thereafter, a May 1964 rating decision granted a 50 percent 
disability rating for psychogenic reaction, manifested by 
headaches, effective from August 1963.

The report of an October 1965 VA psychiatric examination 
noted the Veteran's history of headaches requiring frequent 
hospitalization since his discharge from the service.  The 
report noted that in 1948, an abnormal electroencephalogram 
(EEG) indicated a suggestion of "sidedness" to his 
abnormality.  A diagnosis of subdural hematoma was given.  
The examination report noted that the Veteran ran a diary 
until October 1964, but had to discontinue this activity due 
to his headaches.  The report concluded with a diagnosis of 
psychogenic musculoskeletal reaction, manifested by 
moderately severe headaches.

A November 1965 VA social and industrial survey examination 
noted that the Veteran had sold his dairy herd in October 
1964 because it was too much for him and his family.  The 
social worker stated, "[f]rom what the Veteran had to say 
and from observation of his conduct throughout the interview 
it is my impression that he is severely industrially impaired 
and certainly not capable of managing a 35 head dairy herd 
though he had all the modern equipment and family to help."

An August 1966 treatment report from the Mayo Clinic noted 
that the Veteran had severe vasodilating headaches, somewhat 
similar to cluster headaches of histaminic cephalgia.  The 
report noted that an EEG showed bi-temporal spikes during 
sleep, which were noted as being occasionally seen in 
patients who have a seizure disorder.  The Veteran was 
prescribed an anticonvulsant for this condition.  

In October 1966, a VA psychiatric examination was conducted.  
The examiner noted the Veteran's history of treatment for 
headaches at the Mayo Clinic.  The report noted that he was 
found to have an abnormal EEG, which the examiner noted 
coincided with a previously abnormal EEG.  The report 
concluded with a diagnosis of chronic brain syndrome 
secondary to trauma, manifested by severe disabling headaches 
with secondary anxiety.  The VA examiner also commented that 
"[a]s is many times the case, he does not present the usual 
neurologic findings that one anticipates finding in a head 
injury," but that he "certainly demonstrates abnormality of 
his EEG."

In October 1966, a VA examination reported that the Veteran 
had considerable discomfort in the left inguinal area, as the 
hernia went into the scrotum.  It was noted that if the 
Veteran twisted or lifted more than 50 to 100 pounds, it was 
impossible for him to reduce the hernia, which resulted in a 
great deal of pain.  On examination, a huge hernia presented 
itself in the scrotum on arising from the supine position.  
The examiner stated that the use of a truss was not 
advisable.  

In November 1966, the RO issued a rating decision which 
granted an increased disability rating of 30 percent for 
hernia, recurrent, left inguinal, effective from September 
1966.  The November 1966 rating decision also granted TDIU, 
effective from September 1966.  

VA Employment questionnaires, VA Form 21-4140, were submitted 
by the Veteran in July 1967, July 1968, November 1969, 
November 1970, September 1971, September 1972, September 
1973, October 1974, and September 1975.  On each of these 
questionnaires, the Veteran indicated that he was unable to 
work on his family farm, and that all of the work at the 
family farm was being conducted by his spouse, children, and 
hired help.
 
In September 1976, the Veteran underwent a VA social and 
industrial examination.  The VA social worker noted that the 
Veteran resides on a farm.  The report noted that the 
Veteran's neighbor indicated that all of the farm work was 
being done by the Veteran's spouse and children.  The report 
also stated, "[n]ever-the-less, it looks like there is 
either inadequate personnel available on this farm or they 
are shoddy farmers."  The report indicated that the Veteran 
was taking anticonvulsant medication which gave him the 
appearance of being intoxicated.  He was not too steady on 
his feet, had a tendency to stagger, had a bit of a thick 
tongue, talked very slowly, and was obviously over 
controlling his emotions.  The VA social worker opined that 
"under the medication that he is taking to control his 
excruciating headaches, [the Veteran] is not capable or 
competent to do much of anything other than vegetate."  The 
VA social worker further opined that the Veteran was not 
capable or competent to be employed or farm his acreage.    

In September 1976, and again in September 1977, the Veteran 
submitted VA Employment questionnaires, VA Form 21-4140, 
indicating that he was unable to work on his family farm, and 
that all of the work at the family farm was being conducted 
by his spouse, children and hired help.  The September 1977 
questionnaire noted that the farm had a negative income the 
prior year.  

In September 1980, VA issued a circular directing a rating 
board review of individual unemployability cases for Veterans 
who had received a TDIU and were under the ago of 60.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-80-7; Review of Individual Unemployability Cases 
(September 9, 1980).  As noted in the Circular, reduced 
evaluations, including determinations of regained 
employability are subject to the provisions of VAR 1105(E) 
(also known as 38 C.F.R. § 3.105(e)) and VAR 1343(c) (also 
known as 38 C.F.R. § 3.343(c)).  See Id. at  3,c,(1).  
Following the release of this circular, a review of the 
Veteran's TDIU ensued.

A December 5, 1980 VA psychiatric examination noted that the 
Veteran "does not work on the farm except doing some work in 
the garden since his headaches are so frequent and severe 
that he is unable to make 'good decisions.'"  The Veteran 
described his headaches as right-sided in the temporal-
parietal-occipital region.  He indicated that they were so 
severe that he cried.  Mental status examination revealed no 
evidence of a classical thought disorder.  The report stated 
that, "[i]t is apparent that his wife and children have 
taken the responsibility of working the farm and seeking 
other work to support the family financially while [the 
Veteran] has maintained a rather passive stance reinforced by 
complaining of headaches."  The VA examiner noted that 
within the limits of a clinical interview examination, the 
Veteran did not show signs of organic brain syndrome at that 
time.  The VA examiner further stated, however, that "the 
clinical interview examination is only a very rough tool to 
evaluate the possibility of organicity and it would be 
preferable to have substantial laboratory data to be able to 
more accurately detect the presence of organic brain 
syndrome."  The report also stated in light of the Veteran's 
long history of apparent disability and long-standing 
diagnosis of chronic brain syndrome, "it is recommended that 
a more thorough evaluation be undertaken which would include 
neurological examination, EEG, psychological and 
neuropsychological testing."  Thereafter, an EEG in December 
1980, indicated normal findings.  

A VA social and industrial survey examination report in 
December 1980, noted the Veteran's complaints "about 
recurrent severe headaches which he states are quite 
debilitating and that he is unable to work or to interact 
with his family in any meaningful way when he is having 
severe headaches."  It was reported that the Veteran had 
headaches very frequently, including clusters of headaches 
that occurred for a week at a time, with mild to moderate 
headaches between the episodes of severe headaches.  In 
summary, the VA social worker opined that the Veteran 
"appears to be unable to work due to the debilitating 
headaches which he suffers from and his long-standing 
withdrawal from people and the community."  The VA social 
worker further opined that the Veteran was "severely 
incapacitated industrially both due to his disabilities and 
to his age."

A VA general physical examination report in December 1980, 
noted the Veteran's complaints of constant headaches with 
periodic sick headaches.  The Veteran reported that when his 
headaches were severe, he was unable to do anything but walk 
incessantly.  He reported that the headache pain was 
primarily localized over the right temporal area and right 
side of head.  He also reported taking over 1,000 aspirin 
tablets per month.  The diagnoses were a large, recurrent, 
left inguinal hernia and organic brain syndrome, by history.

In January 1981, the RO issued a rating decision which 
proposed a reduction in the disability ratings assigned to 
the Veteran's service-connected chronic brain syndrome due to 
trauma, from 50 percent to 30 percent; and his service-
connected left inguinal hernia, from 30 percent to 10 
percent, both proposed to be effective from April 1, 1981.  
The January 1981 rating decision also proposed to terminate 
TDIU, effective from April 1, 1980.  The rating decision 
indicated that the Veteran's recent psychiatric examination 
did not substantiate his long-standing diagnosis of chronic 
brain syndrome in the clinical interview situation, and that 
an EEG was within normal limits.  It also noted that the 
Veteran "reports he does not work on the farm on which he 
resides, but he does do some work in the garden."  Notice of 
the RO's proposed rating reduction informed the Veteran that 
he could submit additional evidence that showed that the 
reduction should not be made, and if that no such additional 
evidence was received within 60 days of the notice letter 
that it will be necessary to reduce the Veteran's awards as 
indicated.


In the present case, the appellant's representative alleged 
that the RO's January 1981 decision contained CUE.  
Specifically, the appellant's representative argued that the 
RO failed to apply or even consider 38 C.F.R. § 3.343(c), 
which stated in pertinent part:

In reducing a rating of 100 percent 
service connected disability based on 
individual unemployability, the 
provisions of § 3.105(e) are for 
application but caution must be exercised 
in such a determination that actual 
employability is established by clear and 
convincing evidence.

38 C.F.R. § 3.343(c) (1980)(emphasis added).

Initially, the appellant's representative has not contended, 
and the evidence does not reflect, any notice deficiency with 
respect to the January 1981 rating decision.  See 38 C.F.R. 
§ 3.105.  Moreover, the RO was not required to provide a 
detailed factual basis for the rating reduction actions taken 
in the January 1981 rating decision.  See, e.g., Hauck v. 
Nicholson, 403 F.3d 1303 (Fed. Cir. 2005) (holding that RO's 
were not required to set forth in detail the factual bases 
for their decisions before the 1990 effective date of 
38 U.S.C.A. § 5104(b)).  Indeed, in absence of evidence to 
the contrary, the rating board is presumed to have made the 
requisite findings.  Id. at 1305-06. 

Nevertheless, based upon its review of the record as it 
existed at that time, the Board concludes that the January 
1981 rating decision which terminated TDIU, effective April 
1, 1981, contained CUE.  38 C.F.R. § 3.105.  In making this 
determination, the RO's January 1981 rating decision is 
completely silent as to actual employability.  While the 
rating decision itself need not have set forth in detail the 
factual bases for its finding, 38 C.F.R. § 3.343(c) (1980) 
still required that the evidence in the file at that time 
established actual employability by clear and convincing 
evidence.  

As to this issue, the Board concludes that none of the 
evidence of record prior to the RO's January 1981 rating 
decision established actual employability by clear and 
convincing evidence.  From July 1967 through September 1977, 
the Veteran submitted numerous VA employment questionnaires 
indicated that he was not working.  On the September 1976 VA 
social and industrial examination, the VA social worker 
concluded that "under the medication that [the Veteran] is 
taking to control his excruciating headaches, he is not 
capable or competent to do much of anything other than 
vegetate."  (Emphasis added).  The VA social worker further 
opined that the Veteran was not capable or competent to be 
employed.  The Veteran's December 1980 VA social and 
industrial examination report noted that the Veteran was 
severely incapacitated industrially.  The VA social worker 
further opined that the Veteran "appears to be unable to 
work due to the debilitating headaches which he suffers from 
and his long-standing withdrawal from people and the 
community."  Finally, while the December 1980 VA psychiatric 
examiner felt that the Veteran did not exhibit signs of 
organic brain syndrome, the report was essentially silent as 
to the Veteran's employability.  Moreover, the VA examiner 
commented that the findings in the examination were based 
upon a clinical interview, which the examiner described as a 
"very rough" evaluation tool.  The VA examiner further 
indicated that additional evaluation was needed, including 
neurological examination, EEG, psychological and 
neuropsychological testing, of which only the EEG was done.  
Accordingly, there was no evidence of record at the time of 
the January 1981 rating decision which established actual 
employability, yet alone clear and convincing evidence of 
such.  Therefore, the statutory and regulatory provisions 
extant at the time were incorrectly applied and the RO's 
failure to meet the "clear and convincing" standard, 
required by 38 C.F.R. § 3.343(c), was CUE.  

The appellant's assertions of CUE are essentially based on 
VA's failure to correctly apply the statutory and regulatory 
provisions at the time of the RO's January 1981 rating 
decision.  That has been shown.  To warrant revision of the 
RO's decision, not only must there have been an error in the 
adjudication of the appeal, it must be shown that had the 
error not been made, it would have manifestly changed the 
outcome when it was made.  In this regard, had the RO 
correctly adjudicated the issue of termination of TDIU 
benefits, and applied the regulations of 38 C.F.R. §§ 3.343 
(c) as required, the decision to determine of whether the 
termination of TDIU benefits was proper would have been found 
in the Veteran's favor.  The failure to apply 38 C.F.R. 
§§ 3.343 (c) was so prejudicial that but for that error, the 
outcome would have been manifestly different.  Therefore, 
revision of the RO January 1981 decision to terminate TDIU 
based on CUE is warranted.


ORDER

The January 1981 rating decision to terminate TDIU effective 
April 1, 1981, contained CUE, and the appeal as to this issue 
is granted.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death, and entitlement to 
accrued benefits.

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.  Specifically, in light of the 
decision reached above, the Board finds that the RO should 
readjudicate the issues of entitlement to service connection 
for the cause of the Veteran's death and for accrued 
benefits.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
(holding that when adjudicating a claim for dependency and 
indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether service connection was in 
effect for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the service-
connected disorders, if any, at the time of his or her death, 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected disorder, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service-connected.  

Accordingly, the case is remanded for the following actions:

1. Provide the appellant with a VCAA 
notice letter which complies with 
requirements noted in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

2.  Once the above action has been 
completed, and any other development as 
may be indicated by any response received 
as a consequence of the action taken in 
the paragraph above, the RO must 
readjudicate the Appellant's claims on 
appeal, taking into consideration the 
Board's decision herein.  If any benefit 
on appeal remains denied, a supplemental 
statement of the case must be provided to 
the appellant and her representative, if 
any, which must address all of the 
evidence of record since these issues 
were last adjudicated by the RO.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


